DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
The drawings were received on April 2, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the cell capture apparatus of claim 1, comprising: a cell separation unit having a flat plate shape; and a cell capture unit having a flat plate shape located below the cell separation unit and fixed to the cell separation unit, the cell separation unit comprising: a liquid-sample inlet port into which a liquid sample is introduced, the liquid sample containing multiple large cells, multiple small cells that are smaller than the large cells, and a sample liquid component; a carrier-liquid inlet port into which a carrier liquid is introduced, the carrier liquid having an electroconductivity different from an electroconductivity of the large cells; a cell-separation flow passage oriented horizontally in which the liquid sample from the liquid-sample inlet port and the carrier liquid from the carrier-liquid inlet port flow, the cell- separation flow passage being configured to separate a set of large cells and the carrier liquid from a set of small cells and the sample liquid component; a large-cell outlet port into which the set of large cells and the carrier liquid flows from the cell-separation flow passage; and a small-cell outlet port into which the set of small cells and the sample liquid component flows from the cell-separation flow passage, the cell capture unit comprising:{P59730 04272661.DOCX}11New U.S. National Phase of PCT/JP2018/036826Docket No. P59730 a large-cell flow passage oriented horizontally and communicating with the large-cell outlet port of the cell separation unit, the set of large cells and the carrier liquid flowing in the large-cell flow passage; and multiple electrode wires configured to attract the large cells flowing in the large-cell flow passage by means of dielectrophoresis, and multiple cell capturing wells formed in the large-cell flow passage, each of the multiple cell capturing wells having a size that can capture one of the large cells attracted by the electrode wires..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Aota et al (US 8,889,071 B2) teaches an apparatus for separating plasma from a small amount of a whole blood sample without centrifugation (See abstract).  The device comprises a top plate (10), blood channel (12), plasma channel (14), a bottom plate (16), filter (18), and a plasma layer (20).  However, there is no fair disclosure or teaching of multiple inlet and outlet ports, electrode wires, and multiple cell capturing wells formed in the channels for capturing target cells;
Apffel, Jr. (US 6,607,644 B1) teaches a microanalytical device for analyzing a fluid sample containing at least one analyte molecule.  The device is constructed from a substrate and a cover plate each having a substantially planar surface and a microchannel formed therein.  The cover plate is placed over the substrate such that the cover plate microchannel is arranged in opposing relationship with the substrate microchannel.  A membrane is interposed between the substrate and the cover and has at least one pore sized to allow passage of the analyte molecule from the substrate microchannel to the cover plate microchannel.  An analyte altering moiety is attached to an interior surface of the pore and is capable of chemically altering the analyte molecule (See Abstract).  However, there is no fair disclosure or teaching of multiple inlet and outlet ports, electrode wires, and multiple cell capturing wells formed in the channels for capturing target cells;
Ashmead et al (USP 5,690,763) teaches an integral structure is provided for chemical processing and manufacture, in which a plurality of laminae are joined together and having inlet and outlet ports connected by a three dimensionally tortuous channel.  Chemicals are introduced through the inlet ports and processed along the channel, with desirable product withdrawn through the outlet ports (See Abstract).  Electrodes can be connected to an external electrical source to cause an electrical current to flow through mixed materials and facilitate a chemical reaction (See Fig 17).  However, there is no fair teaching or disclosure of multiple cell capturing wells formed in the large-cell flow passage;
Dodgson (US 2007/0264705 A1) teaches an apparatus for handling cellular entities comprises a first substrate having an array of first wells open to a first major surface of the first substrate, said first wells being adapted to hold a cellular entity, the apparatus further comprises fluidic channels open to each well.  The wells are tapered to locate the cellular entity at a given location in each well, and the fluidic channels are formed on the major surface of a further substrate adapted and arranged to face a major surface of said first substrate, the further substrate being releasably secured to said first substrate (See Abstract and Figs. 1 and 4o).  However, there is no fair teaching or disclosure of the incorporation of electrode wires or a carrier liquid that has an electroconductivity different from an electroconductivity of particles to be captured in the apparatus;
Kobayashi et al (US 2016/0187295 A1) teaches semiconductor micro-analysis chip for detecting particles in a sample liquid includes a semiconductor substrate, a flow channel provided on a surface portion of the semiconductor substrate to allow the sample liquid to flow in the channel, and including a cap layer to cover at least an upper portion of the flow channel, a micropore provided at a part of the flow channel to allow the particles in the sample liquid to pass through the micropore, and a plurality of holes provided in the cap layer (See abstract).  However, there is no fair teaching or disclosure of multiple cell capturing wells formed in the large-cell flow passage;
Suzuki et al (US 2011/0097793 A1) teaches a cell separation device which can perform a continuous processing without bonding fluorescent molecules or magnetic particles to the surface of the cell membrane, a cell separation system, and a cell separation method, wherein when a sample cell suspension containing the desired target cells is supplied continuously from a sample inlet and physiological saline is supplied continuously from a physiological saline inlet, the sample cell suspension flows together with the physiological saline in a liquid flow path and an adsorption force acts on the target cells due to affinity bonding from the adsorbing portions of adsorbing regions in the form of strips formed in a planar wall portion.  Since the adsorbing regions in the form of strips are disposed in an asymmetric fashion to the flow path direction of the liquid flow path, the adsorption force acting on the target cells has a constituent perpendicular to the flow path direction.  As a result, the target cells shown in FIG. 1 collect on one side of the planar wall portion after flowing for a prescribed distance in the liquid flow path and can be separated continuously from the non-target constituents (See Abstract).  However, there is no fair disclosure or teaching of a cell capture unit having a flat plate shape and being located below and fixed to a cell separation unit, or multiple cell capturing wells formed in a large-cell flow passage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        June 2, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796